      Case: 1:19-cv-00145-DAP Doc #: 652 Filed: 11/04/20 1 of 2. PageID #: 14870




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                     ) CASE NO. 1:19-cv-145
                                                   )
                            Plaintiff,             ) JUDGE DAN AARON POLSTER
                                                   )
                v.                                 ) MAGISTRATE JUDGE
                                                   ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                         )
 LLC, et. al.,                                     )
                                                   )
                            Defendants.            )

                      TENTH MONTHLY REPORT OF THE RECEIVER
                           PURSUANT TO LOCAL RULE 66.1

            Pursuant to this Court’s December 11, 2019 Order, the Receiver submits his

Report comprised of the following:

            1.       Receivership Inventory of Assets as of September 30, 2020 (Exhibit A);

            2.       Receivership Cash Receipts and Disbursements Summary for the

                     Period Commencing September 1, 2020 and Ending September 30,

                     2020 (Exhibit B);

            3.       Actual Weekly Cash Flow for the Period Commencing January 1, 2020,

                     and Ending September 30, 2020 (Exhibit C); and

            4.       Receipts and Disbursements for the Period Commencing September 1,

                     2020 and Ending September 30, 2020 (Exhibit D).




{00028180-1 }
      Case: 1:19-cv-00145-DAP Doc #: 652 Filed: 11/04/20 2 of 2. PageID #: 14871




Dated: November 4, 2020                    Respectfully submitted,

                                            /s/ Mary K. Whitmer
                                           Mary K. Whitmer (0018213)
                                           James W. Ehrman (0011006)
                                           Robert M. Stefancin (0047184)
                                           WHITMER & EHRMAN LLC
                                           2344 Canal Road, Suite 401
                                           Cleveland, Ohio 44113-2535
                                           Telephone: (216) 771-5056
                                           Telecopier: (216) 771-2450
                                           Email: mkw@WEadvocate.net
                                                  jwe@WEadvocate.net
                                                  rms@WEadvocate.net

                                           Counsel for Mark E. Dottore, Receiver




{00028180-1 }                             2
